Citation Nr: 0701006	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for hay fever.

3.  Entitlement to service connection for colon cancer.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran was scheduled for a Travel Board hearing on 
September 20, 2006.  The veteran was provided notice of the 
hearing date in August 2006 and he informed the RO that he 
would report for the hearing.  The veteran failed to report 
for the hearing.

The veteran submitted a statement on the day of the hearing 
wherein he asked that his hearing be postponed and the record 
be kept open for 60 days to allow him to obtain additional 
evidence in support of his claim.  The veteran further stated 
that, after the requested delay, his appeal and any 
additional evidence should be forwarded to the Board for a 
decision based on the evidence of record.

The Veterans Law Judge assigned to hold the hearing construed 
the statement as a motion to reschedule the veteran's 
hearing.  The Veterans Law Judge found that good cause was 
not shown for the hearing to be rescheduled and denied the 
motion.  See 38 C.F.R. § 20.704(c) (2006).  The Veterans Law 
Judge did grant the motion to keep the record open for 60 
days.  See 38 C.F.R. § 20.709 (2006).

The veteran did not submit any additional evidence.  His case 
was certified on appeal to the Board on November 21, 2006.

Finally, the veteran's claim originally included the issue of 
whether new and material evidence was received to reopen a 
claim for service connection for tinea corporis.  The issue 
was denied by way of the rating decision dated in August 
2003.  The veteran submitted his notice of disagreement in 
September 2003.  The issue of tinea corporis was included in 
the statement of the case that was issued in July 2004.  

The veteran's substantive appeal was received in August 2004.  
The veteran specifically listed the issues he wished to 
appeal.  He did not include the issue of tinea corporis.  The 
representative has referred to the tinea corporis matter in 
appellate briefs, however, it is clear from the veteran's 
correspondence that he is not pursuing the matter.  The 
veteran's intentions were further clarified in his motion to 
keep the record open for 60 days in September 2006.  He said 
that the issues on appeal consisted of those listed above.  
He made no reference to the tinea corporis matter.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2006); Roy v. Brown, 5 Vet. App. 554 (1993).  As 
the veteran has made it clear that he is not appealing the 
matter of whether new and material evidence has been received 
to reopen a claim of service connection for tinea corporis, 
the Board does not have jurisdiction over this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from August 1967 to August 
1969.  Evidence of record also establishes that the veteran 
had service in the Republic of Vietnam during 1968.

The veteran is seeking to reopen a claim for service 
connection for hepatitis.  His claim was originally denied in 
January 1970.  The RO noted that there was no evidence of any 
residuals of hepatitis that was treated in service.  His 
claim was again denied in June 1983.  The RO determined that 
the veteran had not submitted new and material evidence to 
show that he had any current residuals from his hepatitis.  
In light of the prior denials, new and material evidence must 
be received in order for the claim to be reopened.  

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veteran's Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.

The veteran was issued a notice letter advising him of what 
evidence is necessary to substantiate a claim for service 
connection in July 2003.  He was later issued a letter that 
advised him of the need for new and material evidence in 
regard to hepatitis in January 2004.  However, the letter did 
not discuss the bases for the denial of the issue in the 
prior rating decisions.  Thus, neither the July 2003 nor the 
January 2004 letters comply with the Kent ruling.  The 
veteran must be provided with the required notice on remand.

In addition, the RO denied the veteran's current claim for 
service connection for hepatitis in August 2003.  The rating 
decision applied the proper definition for new and material 
evidence found at 38 C.F.R. § 3.156(a) (2006).  This 
regulation was amended to his current form effective August 
29, 2001.

The January 2004 letter, referenced supra, defined new and 
material evidence by referring to evidence that would change 
the outcome.  This is not an exact statement of the 
applicable regulation.  Further, the July 2004 statement of 
the case (SOC) cited to the prior definition of new and 
material evidence in the regulation portion of the SOC and 
applied the old definition in the reasons and bases section 
of the SOC.  Thus the veteran's claim has been reviewed under 
both the prior and amended version of the regulation.  
However, only the regulation in effect after August 29, 2001, 
is applicable as the veteran's current claim was received in 
May 2003.

The new notice letter must include information relative to 
the proper definition of new and material evidence.  Also, 
upon re-adjudication of the veteran's claim he must be issued 
a supplemental statement of the case that provides the 
correct regulation and the reasons and bases must apply the 
appropriate definition of new and material evidence.

The veteran submitted a portion of a letter that appears to 
be from an attorney to him, dated in December 1996, and 
received at the RO May 2003.  The letter advised the veteran 
that his claim for Social Security Administration (SSA) 
disability benefits had been approved.  He was found to have 
been disabled since February 1996.  As this is only a portion 
of the attorney's letter, and there is nothing from the SSA 
included with the letter, it is not known what 
disability(ies) was involved.  The records associated with 
the SSA disability claim must be requested and associated 
with the claims folder if available.  

Finally, the veteran submitted treatment records from D. A. 
Williams, M.D., for a period of treatment from November 1990 
to February 2001.  He also submitted a medical opinion from 
Dr. Williams, dated in August 2004.  The treatment records do 
not relate the veteran's colon cancer to any incident of 
service.  However, in the August 2004 opinion, Dr. Williams 
makes a statement that "it is likely as not, or it is more 
likely than not, coupled with the basis set forth, that [the 
veteran] has colon cancer related to military service and 
Agent Orange exposure." 

Dr. Williams did not provide any basis for this conclusion.  
In his opinion he noted the connection between exposure to 
Agent Orange and the development of cancers but he did not 
provide any information or rationale to link the veteran's 
colon cancer to his exposure to herbicides in service.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  However, colon cancer is not 
one of the diseases determined to be related to exposure to 
herbicides.  The veteran should be advised that Dr. Williams 
should provide a basis for his opinion that the veteran's 
colon cancer is due to his exposure to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that, in regard to the hepatitis 
claim, (1) articulates the basis for the 
last final denial of the claim in June 
1983 decision (no new and material 
evidence to reopen claim showing any 
current residuals from the hepatitis that 
was treated in service); (2) notifies the 
veteran of the evidence and information 
necessary to reopen the claim; and (3) 
notifies the veteran of what specific 
evidence would be required to establish 
entitlement to his underlying service 
connection claim (i.e., competent 
evidence that he has current residuals of 
the hepatitis that was treated in 
service).  This notice is outlined by the 
Court in Kent, supra.

2.  The veteran should be advised that 
the opinion from Dr. Williams does not 
provide any basis for the conclusion that 
the veteran's colon cancer is related to 
herbicide exposure in service.  The 
veteran should be further advised that 
Dr. Williams should provide a rationale 
for any opinion wherein he links the 
veteran's colon cancer to service, 
whether it be due to herbicide exposure 
or any other basis.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.

4.  After the development requested has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include citation to the proper definition 
of new and material evidence, and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



